Without committing myself to all that is said in the opinion of BOULDIN, J., I concur in the conclusion that the act in question is not a local act under section 110 of the Constitution, and does not therefore violate section 106.
The act provides for abolishing the office of coroner and transfers the duties to the county commission in all counties which now have, or may hereafter have under the succeeding federal census, a population of 300,000 or more. It has been repeatedly held that this is not such an unreasonable classification as to render such an act a local one.
The manifest purpose of the act is to abolish the office of coroner, and to transfer the duties to the governing board of all counties that may come within the class mentioned; it matters not by what name the governing board may be designated, and which is fully provided for by section 6770, Code. True this section does not deal with or provide a president of the board, but I think so much of the act in hand as places the duties of sheriff upon the president of the commission means the chairman or presiding officer of the governing board of the county, and the act by its own force and effect will operate in every county attaining the population requirement without the aid of other legislation. The law abhors a vacuum.
Therefore, it matters not whether the first or last acts of the same Legislature dealing with the governing board of counties of this class, one or both, be valid enactments, as the present law is not dependent upon either of them. I cannot consent, however, that if the act was local when passed that it could be upheld as a general law coupling it up with or considering it in connection with a law subsequently passed. If it was dead when its passage was attempted, it was dead for good.